DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 03/22/2022 has been entered – Claims 1, 12, 16, and 19 are amended. Claims 1-19 remain pending in this application. 

The rejection of Claim 1-19 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 12/22/2021 is overcome by Applicant’s amendment. 

The rejections of Claims 1-9, 12, and 16-19 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Pan et al. (CN 104277063 A), Claim 13 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Pan et al. (CN 104277063 A) and further in view of Baldo et al. ("Very High-Efficiency Green Organic…"), and Claims 14-15 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Pan et al. (CN 104277063 A) and further in view of Lee (US 2006/0103298 A1) as previously set forth in the Final Office Action mailed 12/22/2021 are overcome by Applicant’s amendment. 

The rejections of Claims 1-10, 12, and 16-18 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Zysman-Colman et al. (US 2019/0027693 A1), Claim 13 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Zysman-Colman et al. (US 2019/0027693 A1) and further in view of Baldo et al. ("Very High-Efficiency Green…"), and Claims 14-15 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Zysman-Colman et al. (US 2019/0027693 A1) and further in view of Lee (US 2006/0103298 A1) as previously set forth in the Final Office Action mailed 12/22/2021 are overcome by Applicant’s amendment. 

The rejections of Claims 1-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Murase et al. (US 2007/0247063 A1), Claim 13 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Murase et al. (US 2007/0247063 A1) and further in view of Baldo et al. ("Very High-Efficiency Green…"), and Claims 14-15 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Murase et al. (US 2007/0247063 A1) and further in view of Lee (US 2006/0103298 A1) as previously set forth in the Final Office Action mailed 12/22/2021 are overcome by Applicant’s amendment. 

The provisional rejection of Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of copending Application No. 15/874,057 as previously set forth in the Final Office Action mailed 12/22/2021 are overcome by Applicant’s amendment.


Response to Arguments
Applicant’s arguments on Pages 41-49 with respect to the rejections of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the instant claim includes the following two compounds (see the first compound on Pg. 11 and the third compound on Pg. 13) which include only carbazole and dibenzothiophene polycyclic substituents.

Pg. 11: 
    PNG
    media_image1.png
    317
    314
    media_image1.png
    Greyscale
  Pg. 13: 
    PNG
    media_image2.png
    265
    295
    media_image2.png
    Greyscale

	
	However, the independent Claim 1 requires that the compound includes at least one polycyclic group selected from the groups (a) through (e). The unsubstituted carbazole groups are not polycyclic compounds according to Claim 1. See group (c) which indicates that when Z1 is N and the polycyclic group is bound to the ring of Formula II through Z1, the carbazole requires at least one substituent Rx which is a heteroaryl (i.e. only heteroaryl-substituted carbazolyl groups are encompassed by the parent claim when said carbazolyl is attached via the N atom). Likewise, the dibenzothiophene groups are not polycyclic compounds according to Claim 1. See group (b) which indicates that when Z1 is O or S, then at least one of X1 to X8 is N (i.e. only aza-dibenzothiophenyl moieties are encompassed by the parent claim). 
	Accordingly, it is unclear how the compounds presented above may meet the limitations of the independent Claim 1. For purposes of examination herein, it will be assumed that these compounds are not present. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 11, as described above with respect to the rejection of Claim 11 under 35 USC § 112(b), the instant claim includes two compounds (see the first compound on Pg. 11 and the third compound on Pg. 13) which fail to include all the limitations of the independent Claim 1 upon which it (indirectly) depends. Accordingly, Claim 11 is considered to be of improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-8, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Yasuo (JP 2016-210728 A), hereinafter "Yasuo-JP". A machine translation of Yasuo was provided previously with the Office Action mailed 05/12/2020 and is referred to herein as “Yasuo-MT” for text citations. 
Regarding Claims 1-8 and 19, Che teaches multifunctional materials with high hole and electron mobilities and thermal stability which can be used in one or more layers of an EL device including an OLED (see [0008]) according to Che’s Formula I. Che also teaches Compound 6 as an exemplary structure according to Formula I (see [0049]). Formula I (see Pg. 2) and Compound 6 (see Pg. 4) are reproduced below. 

Che Formula I: 
    PNG
    media_image3.png
    115
    146
    media_image3.png
    Greyscale
  Che Compound 6: 
    PNG
    media_image4.png
    184
    115
    media_image4.png
    Greyscale

	
	Che’s Compound 6 differs from the structures according to the instant claims in that it is missing a polycyclic group attached to the hexaphenylborazine moiety. However, Che’s general Formula 1 encompasses structures with both unsubstituted and substituted aryl groups (see [0026] & [0029]) wherein the aryl groups may be further substituted with recognized donor and acceptor groups (see [0046]) although Che does not provide specific examples of said donor/acceptors. 
	In the analogous art of borazine-based compounds for use in organic light emitting devices (see Yasuo-MT [0001] & [0013]), Yasuo teaches compounds comprising an electron donor (see Yasuo-MT [0013]) and suggests that suitable donors include benzofurylindole groups (see Yasuo-MT [0026] & [0052]). Yasuo also teaches exemplary compounds which comprise a benzofurylindole donor group including the compounds T-18 and T-43 (see Yasuo-JP Pgs. 16 & 19). 
Yasuo T-43: 
    PNG
    media_image5.png
    229
    203
    media_image5.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the structure of Che’s Compound 6 by further substituting one of the phenyl groups with an electron donor group, specifically Yasuo’s benzofurylindole unit. One would have been motivated to do so because Che suggests that the compound may be further substituted with a recognized donor group and Yasuo teaches that benzofurylindole is a known example of such a group. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, it would have been obvious to one of ordinary skill in the art to specifically select the benzofurylindole donor group from the list of donors/acceptors in Yasuo because such a selection would have been a choice from a finite number of identified, predictable solutions of a moiety useful as a donor/acceptor group in a borazine-based compound for use in an OLED. See MPEP § 32143(E)
	It also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the substitution position for said benzofurylindole as the meta-position on the phenyl group in Che’s Compound 6 corresponding to the R2 moiety in Che’s general Formula I. Such a selection would have been a choice from a finite number of identified, predictable solutions for the location of a substituent on the phenyl rings of Compound 6. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Che’s general Formula I having the benefits taught by Che in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 32143(E). 
	The above modifications yield a borazine compound, referred to herein as 6-MOD and reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image6.png
    371
    303
    media_image6.png
    Greyscale
     6-MOD: 
    PNG
    media_image7.png
    429
    680
    media_image7.png
    Greyscale


	As seen from the structures above, 6-MOD (Che in view of Yasuo) meets each of the following limitations of the instant claims: 
groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1 & T3-T5 are each independently CR with R being hydrogen and T2 is CR with R being a polycyclic heteroaryl (benzofurylindole) group from group (a) according to the structure below

    PNG
    media_image8.png
    121
    209
    media_image8.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group, Z2 is O, and X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T2 through Z1)
X9-X30, Y, R1-R2, and L1-L4 are not required to be present 

Regarding Claim 11, Che in view of Yasuo teaches the Compound 6-MOD according to Claim 2 above. As seen from the structures below, 6-MOD is equivalent to the fifth compound on Pg. 14 of the instant claim. 

Instant: 
    PNG
    media_image9.png
    202
    308
    media_image9.png
    Greyscale
   6-MOD: 
    PNG
    media_image7.png
    429
    680
    media_image7.png
    Greyscale


Regarding Claims 12 and 16-17, Che teaches an OLED comprising a first and second electrode (corresponding to an anode and a cathode) an organic layer disposed between the electrodes wherein the organic layer is an emissive layer and a compound according to Che’s Formula I is a host (see [0064]-[0068]). Che suggests that compounds according to Formula 1 exhibit high hole and electron motilities and thermal stability (see [0008]). Che also suggests that OLEDs according to their invention exhibit enhanced performance including but not limited to high color purity, efficiency, and low driving voltage (see [0084]). 
Che does not explicitly teach an OLED comprising a hexaphenylborazine compound as the host. However, Che teaches Compound 6 as an exemplary compound according to Formula I (see [0049]) and therefore it would have been obvious to one of ordinary skill in the art to form the OLED of Che by choosing Compound 6 for the host in the emissive layer. Such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in the emissive layer of the OLED of Che and possessing the benefits taught by Che. One of ordinary skill in the art would have been motivated to produce additional OLEDs having the benefits taught by Che in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. 
Furthermore, as discussed in greater detail above with respect to Claim 1, it would have been obvious to modify Compound 6 by further substituting one of the phenyl rings with a donor unit, specifically a benzofurylindole donor as disclosed by Yasuo. Said modification yields a borazine compound, referred to as 6-MOD, which is a compound according to the instant Formula I as described in detail above with respect to Claim 1. 
Likewise, concerning Claims 16-17, Che suggests that the EL devices of their invention are specifically envisioned for use in the consumer product application of flat panel displays (see [0086]). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a flat panel display with an OLED, such as the one of Che in view of Yasuo described above with respect to Claim 12. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the prior art would predictably maintain their respective properties or functions after they have been combined such as the desirable OLED properties such as high color purity, efficiency, and low driving voltage. The OLED according to Claim 12, as described above, includes an anode, a cathode, and an organic layer disposed between the anode and the cathode including compound 6-MOD which is a compound according to Formula I. 

Regarding Claim 18, although the instant claim is drawn to a formulation, the only positive limitation of the claimed formulation is a compound according to Claim 1. Claim 18 does not add any further structural limitations to the device and/or compound. Che in view of Yasuo teaches the modified compound 6-MOD according to Claim 1, as described above, and does not include any components that would make it unfit for use as a formulation. Accordingly, the instant claim is considered unpatentable over Che in view of Yasuo. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Yasuo (JP 2016-210728 A) as applied to Claim 12 above, and further in view of Baldo et al. ("Very High-Efficiency Green Organic Light-Emitting Devices Based on Electrophosphorescence" Appl. Phys. Lett. Vol 75, No 1. Pgs 4-6. 1999).
Regarding Claim 13, Che in view of Yasuo teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host and one or more emissive dopants (see Che [0066]) wherein the identity of said dopants are not particularly limited (see Che [0069]). However, the prior art combination does not specifically teach an OLED comprising a phosphorescent dopant according to the instant claim. 
In the analogous art of organic light emitting devices, Baldo teaches that fac tris(2-phenylpyridine) iridium [Ir(ppy)3] is a known phosphorescent material which provides both short triplet lifetime and reasonable photoluminescent efficiency to enable Ir(ppy)3-based OLEDs to achieve good peak quantum and power efficiencies (see Pg. 4, Col. 1, ¶2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the emissive layer in the OLED of Che in view of Yasuo using Ir(ppy)3 as the emissive dopant as suggested by Baldo. One would have been motivated to do so because Che suggests the OLED may use any emissive dopant and Baldo teaches that Ir(ppy)3 is a suitable dopant for an OLED. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Baldo teaches that Ir(ppy)3 possess the benefits of short triplet lifetime and reasonable photoluminescent efficiency and therefore one of ordinary skill in the art would have reasonably expected forming the emissive layer using Ir(ppy)3 would yield said benefits. 
The structure of Ir(ppy)3 is reproduced below (right) (see Baldo Pg. 5) for comparison to the requirements of the instant claim.

Instant: 
    PNG
    media_image10.png
    190
    72
    media_image10.png
    Greyscale
      Ir(ppy)3:
    PNG
    media_image11.png
    122
    121
    media_image11.png
    Greyscale


	As seen from the structure above, Ir(ppy)3 meets each of the following limitations of the instant claim:
Ir(ppy)3 is a transition metal complex 
Ir(ppy)3 has three ligands, each of which are represented by the structure above
Y1-Y8 are each independently C
Ra and Rb represent no substitution 
Y9-Y13, Y’, and Rc-Rf are not required to be present 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Yasuo (JP 2016-210728 A) as applied to Claim 12 above, and further in view of Lee (US 2006/0103298 A1).
Regarding Claim 14, Che in view of Yasuo teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises an electron transport material (ETM) to enhance electron transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has hole transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having an electron transporting characteristic (an ETM) to the emissive layer in the device of Che in view of Yasuo for the benefit of improved efficiency and lifespan. The addition of the ETM to the emissive layer would necessarily enhance electron transport through said layer, as required by the instant claim. 

Regarding Claim 15, Che in view of Yasuo teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises a hole transport material (HTM) to enhance hole transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has electron transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having a hole transporting characteristic (an HTM) to the emissive layer in the device of Che in view of Yasuo for the benefit of improved efficiency and lifespan. The addition of the HTM to the emissive layer would necessarily enhance hole transport through said layer, as required by the instant claim. 

Claims 1-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Lin et al. (US 2010/0187984 A1). 
Regarding Claims 1-9 and 19, Che teaches multifunctional materials with high hole and electron mobilities and thermal stability which can be used in one or more layers of an EL device including an OLED (see [0008]) according to Che’s Formula I. Che also teaches Compound 6 as an exemplary structure according to Formula I (see [0049]). Formula I (see Pg. 2) and Compound 6 (see Pg. 4) are reproduced below. 

Che Formula I: 
    PNG
    media_image3.png
    115
    146
    media_image3.png
    Greyscale
  Che Compound 6: 
    PNG
    media_image4.png
    184
    115
    media_image4.png
    Greyscale

	
	Che’s Compound 6 differs from the structures according to the instant claims in that it is missing a polycyclic group attached to the hexaphenylborazine moiety. However, Che’s general Formula 1 encompasses structures with both unsubstituted and substituted aryl groups (see [0026] & [0029]) wherein the aryl groups may be further substituted with recognized donor and acceptor groups (see [0046]) although Che does not provide specific examples of said donor/acceptors. 
	In the analogous art of compounds for use in organic light emitting devices (see Abstract), Lin teaches that aza-dibenzothiophenes and aza-dibenzofurans are known acceptors (see [0047]). Lin teaches exemplary compounds including aza-dibenzothiophene/furan cores (see [0056]) such as Compound 1 below (see Pg. 12). 
 
Lin Compound 1: 
    PNG
    media_image12.png
    222
    284
    media_image12.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the structure of Che’s Compound 6 by further substituting one of the phenyl groups with an acceptor group, specifically Lin’s aza-dibenzothiophene unit. One would have been motivated to do so because Che suggests that the compound may be further substituted with a recognized acceptor group and Lin teaches that aza-dibenzothiophene is a known example of such a group. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, it would have been obvious to one of ordinary skill in the art to specifically select the aza-dibenzothiophene acceptor group from the list of acceptors in Lin because such a selection would have been a choice from a finite number of identified, predictable solutions of a moiety useful as a acceptor group in a compound for use in an OLED. See MPEP § 32143(E).
	It also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the substitution position for said aza-dibenzothiophene as the meta-position on the phenyl group in Che’s Compound 6 corresponding to the R2 moiety in Che’s general Formula I. Such a selection would have been a choice from a finite number of identified, predictable solutions for the location of a substituent on the phenyl rings of Compound 6. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Che’s general Formula I having the benefits taught by Che in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 32143(E). Likewise, it would have been obvious to select the linking location on the aza-dibenzothiophene as the available carbon atom between the N and the S atoms as it would have been a choice from a finite number of identified, predictable solutions for such a linking location. 
	The above modifications yield a borazine compound, referred to herein as 6-MOD’ and reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image6.png
    371
    303
    media_image6.png
    Greyscale
     6-MOD’: 
    PNG
    media_image13.png
    437
    664
    media_image13.png
    Greyscale


	As seen from the structures above, 6-MOD’ (Che in view of Lin) meets each of the following limitations of the instant claims: 
groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1 & T3-T5 are each independently CR with R being hydrogen and T2 is CR with R being a polycyclic heteroaryl (aza-dibenzothiophene) group from group (b) according to the structure below

    PNG
    media_image14.png
    115
    173
    media_image14.png
    Greyscale

wherein Z1 is S, X2 is N, and X1 + X3-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T2 through X1)
X9-X30, Z2, Y, R1-R2, and L1-L4 are not required to be present 

Regarding Claim 10, Che in view of Lin teaches the Compound 6-MOD’ according to Claim 9 above wherein RB is unsubstituted aza-dibenzothiophene (a heteroaryl) and the rest of RA + RC – RF are hydrogen. The combination does not teach that RB is a heteroaryl substituted at a position ortho to the bond to the hexaphenylborazine. However, as outlined in greater detail above with respect to Claim 1, the selection of the linking location of the aza-dibenzothiophene to the molecule of Che is within the ambit of one of ordinary skill in the art as it would have been a choice from a finite number of identified, predictable solutions for such a linking location. Therefore, it also would have been obvious to select the linking location, for example, as the carbon atom para to the S instead of as the available carbon atom between the N and the S atoms as selected above. 
	Furthermore, concerning the substitutions on the aza-dibenzothiophene, Lin teaches that suitable substituents for the aza-dibenzothiophene acceptor include hydrogen as well as other groups including alkyl, aryl, and halide (see [0017]). Therefore, it would have been obvious to one of ordinary skill in the art to substitute a hydrogen substituent for another substituent within the list of Lin (such as an alkyl). The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the OLED of the prior art combination and would possess the benefits taught by said combination. See MPEP § 2143(B). Likewise, it would have been obvious to select the specific hydrogen atom for substitution as the one ortho to the linking position described above since such a selection would have been a choice from a finite number of identified, predictable solutions for a substitution position on the aza-dibenzothiophene. 

  Regarding Claim 11, Che in view of Lin teaches the Compound 6-MOD’ according to Claim 2 above. As seen from the structures below, 6-MOD’ is equivalent to the third compound on Pg. 11 of the instant claim. 

Instant: 
    PNG
    media_image15.png
    197
    289
    media_image15.png
    Greyscale
   6-MOD’: 
    PNG
    media_image13.png
    437
    664
    media_image13.png
    Greyscale


Regarding Claims 12 and 16-17, Che teaches an OLED comprising a first and second electrode (corresponding to an anode and a cathode) an organic layer disposed between the electrodes wherein the organic layer is an emissive layer and a compound according to Che’s Formula I is a host (see [0064]-[0068]). Che suggests that compounds according to Formula 1 exhibit high hole and electron motilities and thermal stability (see [0008]). Che also suggests that OLEDs according to their invention exhibit enhanced performance including but not limited to high color purity, efficiency, and low driving voltage (see [0084]). 
Che does not explicitly teach an OLED comprising a hexaphenylborazine compound as the host. However, Che teaches Compound 6 as an exemplary compound according to Formula I (see [0049]) and therefore it would have been obvious to one of ordinary skill in the art to form the OLED of Che by choosing Compound 6 for the host in the emissive layer. Such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in the emissive layer of the OLED of Che and possessing the benefits taught by Che. One of ordinary skill in the art would have been motivated to produce additional OLEDs having the benefits taught by Che in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. 
Furthermore, as discussed in greater detail above with respect to Claim 1, it would have been obvious to modify Compound 6 by further substituting one of the phenyl rings with an acceptor unit, specifically an aza-dibenzothiophene acceptor as disclosed by Lin. Said modification yields a borazine compound, referred to as 6-MOD’, which is a compound according to the instant Formula I as described in detail above with respect to Claim 1. 
Likewise, concerning Claims 16-17, Che suggests that the EL devices of their invention are specifically envisioned for use in the consumer product application of flat panel displays (see [0086]). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a flat panel display with an OLED, such as the one of Che in view of Lin described above with respect to Claim 12. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the prior art would predictably maintain their respective properties or functions after they have been combined such as the desirable OLED properties such as high color purity, efficiency, and low driving voltage. The OLED according to Claim 12, as described above, includes an anode, a cathode, and an organic layer disposed between the anode and the cathode including compound 6-MOD’ which is a compound according to Formula I. 

Regarding Claim 18, although the instant claim is drawn to a formulation, the only positive limitation of the claimed formulation is a compound according to Claim 1. Claim 18 does not add any further structural limitations to the device and/or compound. Che in view of Yasuo teaches the modified compound 6-MOD’ according to Claim 1, as described above, and does not include any components that would make it unfit for use as a formulation. Accordingly, the instant claim is considered unpatentable over Che in view of Lin. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Lin et al. (US 2010/0187984 A1) as applied to Claim 12 above, and further in view of Baldo et al. ("Very High-Efficiency Green Organic Light-Emitting Devices Based on Electrophosphorescence" Appl. Phys. Lett. Vol 75, No 1. Pgs 4-6. 1999).
Regarding Claim 13, Che in view of Lin teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host and one or more emissive dopants (see Che [0066]) wherein the identity of said dopants are not particularly limited (see Che [0069]). However, the prior art combination does not specifically teach an OLED comprising a phosphorescent dopant according to the instant claim. 
In the analogous art of organic light emitting devices, Baldo teaches that fac tris(2-phenylpyridine) iridium [Ir(ppy)3] is a known phosphorescent material which provides both short triplet lifetime and reasonable photoluminescent efficiency to enable Ir(ppy)3-based OLEDs to achieve good peak quantum and power efficiencies (see Pg. 4, Col. 1, ¶2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the emissive layer in the OLED of Che in view of Lin using Ir(ppy)3 as the emissive dopant as suggested by Baldo. One would have been motivated to do so because Che suggests the OLED may use any emissive dopant and Baldo teaches that Ir(ppy)3 is a suitable dopant for an OLED. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Baldo teaches that Ir(ppy)3 possess the benefits of short triplet lifetime and reasonable photoluminescent efficiency and therefore one of ordinary skill in the art would have reasonably expected forming the emissive layer using Ir(ppy)3 would yield said benefits. 
The structure of Ir(ppy)3 is reproduced below (right) (see Baldo Pg. 5) for comparison to the requirements of the instant claim.

Instant: 
    PNG
    media_image10.png
    190
    72
    media_image10.png
    Greyscale
      Ir(ppy)3:
    PNG
    media_image11.png
    122
    121
    media_image11.png
    Greyscale


	As seen from the structure above, Ir(ppy)3 meets each of the following limitations of the instant claim:
Ir(ppy)3 is a transition metal complex 
Ir(ppy)3 has three ligands, each of which are represented by the structure above
Y1-Y8 are each independently C
Ra and Rb represent no substitution 
Y9-Y13, Y’, and Rc-Rf are not required to be present 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Lin et al. (US 2010/0187984 A1) as applied to Claim 12 above, and further in view of Lee (US 2006/0103298 A1).
Regarding Claim 14, Che in view of Lin teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises an electron transport material (ETM) to enhance electron transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has hole transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having an electron transporting characteristic (an ETM) to the emissive layer in the device of Che in view of Lin for the benefit of improved efficiency and lifespan. The addition of the ETM to the emissive layer would necessarily enhance electron transport through said layer, as required by the instant claim. 

Regarding Claim 15, Che in view of Lin teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises a hole transport material (HTM) to enhance hole transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has electron transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having a hole transporting characteristic (an HTM) to the emissive layer in the device of Che in view of Lin for the benefit of improved efficiency and lifespan. The addition of the HTM to the emissive layer would necessarily enhance hole transport through said layer, as required by the instant claim. 










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of copending Application No. 15/988,171 (reference application, please refer to the claim set filed on 08/18/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. 
Regarding Claims 1-4, 6-8, and 18, copending Application No. 15/988,171 discloses multiple compounds in Claim 11 which are compounds according to the instant claim including the fifth compound on Pg. 27 and the first through the fourth compound on Pg. 28. See, for example, the fifth compound on Pg. 27 of the copending claim which is reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image6.png
    371
    303
    media_image6.png
    Greyscale
     Copending: 
    PNG
    media_image16.png
    300
    440
    media_image16.png
    Greyscale


	As seen from the structures above, Compound 7 of copending Application No. 15/874,057 meets each of the following limitations of the instant claims: 
groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1 & T3-T5 are each independently CR with R being hydrogen and T2 is CR with R being a polycyclic heteroaryl (xanthene) group from group (e) according to the structure below

    PNG
    media_image17.png
    95
    194
    media_image17.png
    Greyscale

wherein Z1 is O, Z2 is CR1R2 such that R1 + R2 are each –CD3 (a combination of deuterium and alkyl), X1 is CRx with Rx being a substituted aryl group (the rest of the borazine structure), and X2-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T2 through X1)
X9-X30, Y, R1-R2, and L1-L4 are not required to be present 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.











 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789